DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The is the fourth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 06 July 2022, Applicant amended claims 1, 25, 30, 31 and 39.  Claims 2-5 and 9-23 were canceled previously by Applicant.  Claims 1, 6-8, and 24-39 are pending.  
Status of the Rejections and Objections
The objection to the specification is new.
The objection to claims 1, 25, and 31 for failing to comply with 35 CFR 1.75(i) is withdrawn in view of Applicant’s claim amendments.  The examiner appreciates Applicant’s effort to advance prosecution.  
The objection to claim 8 is new.  
The rejection of claims 30 and 39 under 35 U.S.C. 112(b) as being indefinite has been modified in view of Applicant’s recent amendments to both those claims.  
The rejection of claims 1, 6-8, and 24-39 under 35 U.S.C. 103 as being unpatentable over Kelner (US 2016/0015658 A1) is withdrawn in view of Applicant’s amendment deleting analog 347 from each of the independent claims, i.e., claims 1, 25, and 31.  The examiner appreciates Applicant’s effort to advance prosecution.  All other compounds recited in the independent claims distinguish adequately over the prior art.
Objection to the Specification
Claims 30 and 39, as recently amended, refer to reagents disclosed in various tables of U.S. Patent No. 9,381,178.  Those reagents now constitute essential matter.  37 CFR 1.57(d).  Applicant’s attempt to incorporate subject matter into this application by reference to U.S. Patent No. 9,381,178 is ineffective because the root words “incorporate” and/or “reference” have been omitted.  37 CFR 1.57(c)(1).  Applicant is referred to paragraphs [0117], [0118], and [0142] of the specification, as filed on 23 February 2021, and to MPEP § 608.01(p)(I).  
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e).  If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective.  Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective.  In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.  
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter.  37 CFR 1.57(g).  
Claim Objections
The claims are not numbered in consecutive order.  Specifically, two claims are identified as “claim 8” and have conflicting status identifiers, i.e., “previously presented” and “cancelled.”  A review of the prosecution history reveals that claim 8 has not been canceled.  Listing of Claims filed 15 February 2022.  Consequently, claim 8 is objected to.  In replying to this Office action, Applicant is required to correct this deficiency and, thereby, bring the listing of claims into compliance with 37 CFR 1.126 and MPEP § 608.01(j).  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 30 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Claims 30 and 39 now recite the following limitation: “where a traditional linker comprises linkers formed from reagents disclosed in Tables IA-ID, IIA-IID, IIIA-IIC, IVA-IVC, VA-VB, and VIA-VID of U.S. Patent No. 9,381,178.”  First, the foregoing limitation fails to comply with MPEP § 2173.05(s), which provides that “[i]ncorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.”  The examiner emphasizes that “[w]here possible, claims are to be complete in themselves.”  MPEP § 2173.05(s).  Second, the foregoing limitation is a non-compliant Markush group because it recites the open transitional phrase <comprising>.  Applicant is reminded that “if a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  MPEP § 2173.05(h)(I).  The examiner notes that “[i]f a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as ‘at least one member’ selected from the group), or within the list of alternatives (such as ‘or mixtures thereof’).”  Id.  Third, the term traditional linker remains indefinite.  A person having ordinary skill in the art — even after reviewing the specification of the present application — would not be able to discern the scope of the foregoing limitation with reasonable certainty.  The following disclosure, which is set forth on page 31 at paragraph [0117] of the original specification (filed 24 November 2020), is not sufficient to clarify the claim: “As used herein, a traditional linker includes linkers that can be formed from those reagents disclosed in Tables IA-ID, IIA-IID, IIIA-IIIC, IVA-IVC, VA-VB, and VIA-VID of U.S. Pat. No. 9,381,178.”  Persons having ordinary skill in the art can reasonably differ as to which linkers qualify as “traditional” and, conversely, which are non-traditional.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”).  

Conclusion
Claims 30 and 39 are rejected.  
Claims 1, 6, 7, 24-29, and 31-38 are allowed.
Claim 8 is objected to.
The specification is objected to.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
06 August 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611